DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/26/21 has been entered.

Response to Amendment
The new Sequence Listing and corresponding amendment to the specification referencing the text file is acknowledged.
Rejection(s) of claims 47, 57 and 59 are moot in view of the cancellation of the claims. 
The rejection of claims 45, 50, 54, 56-59, 61, 63 and 67, 70, 71, 73-86 under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9.926,379 B2 is withdrawn in view of the deletion of doxorubicin as a selected chemotherapeutic from claim 45 or cancellation of the claims.
The rejection of claims 45, 47, 50-52, 54-67, 70, 71 and 73-86 under 35 U.S.C. 103 as being unpatentable over US 9,926,379 B2 as applied to claims 45, 50, 54, 56-59, 61, 63 and 67, 70, 71, 73-86 above, and further in view of US 20080248046 A1 and Tascilar et al., (The Oncologist, 12:1351-1360, 2007) is withdrawn and replaced with a new rejection below to better address considerations of Applicant’s arguments.

Examiner’s Comment
Claim 82 lists parts (a)-(c), but without any conjunction. Applicant may wish to place “and” before section “(c)” for consistency and as is commonly done, though not required. See claim 45 where “and” is used between sections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 45, 50-52, 54, 55, 58, 60-67, 70, 71 and 73-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,926,379 B2 (cited in the PTO-892 mailed 6/14/19) in view of Li et al. (Cancer Res. 76(9 Suppl):4874, May 2007), Rajeshukumar (Mol. Canc. Ther. 9(9):2582-2592, 2010), Tascilar et al., (The Oncologist, 12:1351-1360, 2007, cited in the PTO-892 mailed 6/14/19) and US 20080248046 A1 (cited in the PTO-892 mailed 6/14/19).
US 9,926,379 teaches bispecific antibodies that bind to DR5 and FAP comprising at least one antigen binding site specific for each. The sequence of the DR5-binding variable heavy and light chain is SEQ ID NO:7 and 8, and that of the FAP-binding variable heavy and light chain is SEQ ID NO: 15 and 16, and wherein the antibody comprises at least one and may comprise two or three antigen binding sites for one of the antigens (1+1, 2+1, 2+2 or 3+1) (e.g., Table 9 and 12a, DR5(5E11)-28H1 VHCL 2+2, and Table 14, and col. 110, line 62, through col. Ill, line 28). This includes bispecific formats which are Cross-Fabs in which constant and variable regions are swapped (Table 17). The bispecific antibodies may also comprise substitutions in the Fc domain at L234, L235 and P329 (see Table 20), and wherein at least one Fab fragments is connected to the Fc domain by a peptide linker (col. 7, lines 27-30, and claim e.g., bispecific Cross-Mab DR5TAA-0119, and col. 42, lines 64-67). A method of using the anti-DR5 anti-FAP bispecific as a medicament for treatment of cancer is disclosed, wherein the cancer may be pancreatic or colorectal (col. 86, lines 57-67), and wherein sarcoma of soft tissue is included in the definition of cancer (col. 26, line 3). Also taught is the administration to an individual for treatment of cancer of the bispecific DR5-FAP antibody with an additional therapeutic agent (col. 86, lines 57-67). Administration in vivo of the bispecific antibody was twice weekly to tumor xenografted mice with the result of significant inhibition of tumor growth compared to the anti-DR5 antibody alone (col. 118). However, it is specified that the bispecific antibody exemplary dose may be every week to every three weeks (col. 88, lines 10-19). The article of manufacture containing the DR5-FAP bispecific antibody also contains another cytotoxic or otherwise therapeutic agent (col. 88, lines 48-54). Formulation is taught with another agent currently used to treat the disorder (col. 87, lines 33-45). A cytotoxic agent includes chemotherapeutic agents such as doxorubicin (col. 18, lines 51-61). Cancers which are targets of the bispecific DR5-FAP include besides colorectal and pancreatic cancer, melanoma, sarcoma, breast, gastric and lung cancers, and mesothelioma (col. 25, line 57, through col. 26, line 13). It does not teach a method of treatment comprising administering both a bispecific DR5 and FAP antibody and chemotherapeutic agent selected from the group consisting of irinotecan, oxaliplatin, 5-FU, nab-paclitaxel, paclitaxel, gemcitabine and ifosfamide. Nor does it teach treatment of specific sarcomas selected from the group listed in instant claim 62, or treatment wherein the therapeutic agent and bispecific antibody are administered in alternation.
Li et al. teach anti-DR5 agonist monoclonal antibody, LBY135, killed half of a panel 40 human colon cancer cell lines with an IC50 of 10nM or less, and with increased toxicity when 5-FU was added, even though toxicity against normal cells by LBY135 was not increased.  In human colorectal Colo205 tumor xenograft mouse models, the antibody alone induced more than 70% tumor regression.  Even though neither agent alone at their maximally tolerated dose induced regression of HCT116 colorectal tumor xenografts, the combination did.
	Rajeshkumar et al. teach that pancreatic ductal adenocardinoma (PDA) appears to start with cancer stem cells (CSC).  While current conventional chemotherapy and radiotherapy acts on rapidly dividing PDA cells constituting the bulk of the tumor and so reduce tumor mass, these therapies are likely not to target CSCs responsible for tumorigenesis and metastasis, thereby e.g., humanized anti-DR5 antibody tigatuzumab, are in clinical cancer trials and have shown selective killing of cancer cells (p.2583, col. 1, second paragraph). Early phase clinical trials using anti-TRAIL receptor agonist antibodies alone and in combination with cancer chemotherapeutic have shown good safety in terms of delivery and tolerance and seem beneficial (paragraph bridging cols. 1-2 of p. 2589). It was found (paragraph bridging pp. 2584-85), “Tigatuzumab monotherapy was not effective to achieve tumor regression even in the most sensitive xenografts (Panc219 and Panc286). Rather, the established tumors showed decreased growth compared with controls. GEM [gemcitabine] monotherapy showed greater efficacy resulting in tumor regression in 4 of 8 xenografts (Fig. 1A). The combined treatment of GEM with tigatuzumab suppressed the tumor growth in 7 of 8 xenografts and resulted in tumor regressions in 5 of 8 xenografts (Fig. 1A).” For other human-derived PDA tumor xenografts (paragraph bridging pp. 2586-87), “In addition, tumors in the Panc219, Panc410, Panc374, and Panc281 xenografts of the combination group did not recur up to 120 days of follow-up (Fig. 2B). There was a complete remission of some tumors in Panc219 (2 of 8 on day 35), Panc410 (1 of 8 on day 45), and Panc374 (1 of 7 on day 31). Histologic examination of tumor injection sites of mice (on day 120), in which complete tumor remission occurred, failed to detect tumor cells (data not shown), indicating that combination therapy resulted in complete pathologic responses in these animals.” It is concluded (p. 2591, col. 2, second paragraph), “Combination therapy using GEM plus tigatuzumab results in long-term cures in an otherwise incurable direct PDA model. Furthermore, the novel combination proved to be more efficacious than either single agent alone by providing a double hit to kill both CSCs and non–stem cell bulk tumor populations.”  
Tascilar et al. teaches the use of doxorubicine and ifosfamide for the treatment of soft tissue sarcomas such as gastrointestinal stromal tumors, with these chemotherapeutics being the only drugs that “consistently show activity against advanced soft tissue sarcoma” (p. 1352, col. 1 beginning of 4th paragraph).
US 20080248046 has claims drawn to a method of treating cancer with a DR5 agonist antibody and a second agent which is a nitrogen mustard, oxaliplatin, fluorouracil, gemcitabine, paclitaxel, irinotecan, and doxorubicin (claims 32, 33, 36, 38, 41, 44, 49 and 57, respectively). A longer list of suitable therapeutics is presented in paragraph [0339]. Specific embodiments 
It would have been obvious before the effective filing date of the invention to have included in the cancer treatment with the bispecific DR5-FAP antibody of US 9,926,379 any of the chemotherapeutic drugs used with the agonist anti-DR5 antibody as taught by Li et al, Rajeshkumar et al., or US 20080248046, because both agents were specified for cancer treatment, which is supported for the DR5-FAP bispecific antibody and chemotherapeutic as in US 9,926,379.  Further, Li et al. and Rajeshkumar et al. showed with two different anti-DR5 antibodies, each in a different cancer cell type, the superior efficacy of the combination of a DR5 agonist antibody with a chemotherapeutic, including the ability to induce tumor regression and/or disappearance. Treatment of sarcomas without exception is also suggested, and treatment of a sarcoma or other cancer with the bispecific prior art DR5-FAP antibody in combination with treatment using doxorubicine, irinotecan, gemcitiban, oxaliplatin, 5-FU, paclitaxel or ifosfamide as taught by Tascilar et al., Li et al., Rajeshkumar et al. and US 20080248046 would have had a reasonable expectation of success based especially on the finding of Li et al. and Rajeshkumar et al.  It would have been obvious to either have the antibody and chemotherapeutic agent in a composition if supplied that way by the manufacturer or to have administered them in alternation in any order as provided in separate containers as described by US 9,926,379. Since both the antibodies and chemotherapeutics were stated as useful for treating a patient with cancer, it would have been obvious to combine their use in a method of treating cancer with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art.

Applicant’s arguments concerning the previous rejection under 35 USC 103 that still pertain to the new rejection are addressed here:
Applicant argues (p. 13, third paragraph, and p. 14, first full paragraph) that, “The data presented in the application make plain that the combination of the specifically-recited DR5-Fap bispecific antibody together with the specifically-recited chemotherapeutic agents have superior efficacy.” In particular, the combination resulted in tumor regression or tumor free In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed in MPEP 716.02(d) (see In re Clements, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”” Nevertheless, even if the claims were to require tumor regression or a tumor-free state, the prior art relied upon in the above rejection reasonably supports this expectation.  It does not appear this is a superior or unexpected result. There are several reasons for this, including that optimization of dosages and/or frequency of administration would be expected to increase the efficacy of the antibody+chemotherapeutic combination. Also, because Li et al. showed that one anti-DR5 agonist antibody with chemotherapeutic 5-FU led to colorectal tumor regression in two different xenograft models, and Rajeshkumar et al. found in a variety of primary human PDA xenograft models that a different anti-DR5 antibody with gemcitabine led to not only regression but tumor-free mice (see rejection above).  These references provide a reasonable expectation that prior art DR5-FAP antibody, which alone was shown to inhibit tumor growth in xenograft models (Examples 21 and 36 of US 9,926,379), would under certain circumstances (e.g., particular dosages and/or particular cancer types) in combination with one of the chemotherapeutics of instant claim 45, which were well known in the prior art and at least two of which had been shown to cause tumor regression when combined with a DR5 antibody, would have led at least to tumor regression. 
In response to Applicant's arguments against the references individually (p. 13, 4th paragraph, through end of page) one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addressing Engasaeter et al. it is stated (p. 14, end of second full paragraph), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman

/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 30, 2021